 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULISSA COTA, individually and on                   Case No.: 21-CV-140 JLS (AHG)
     behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION TO DISMISS
     v.
14
                                                         (ECF No. 13)
     MARRIOTT INTERNATIONAL, INC.
15
     d/b/a HOTEL PASEO, a Delaware
16   corporation; and DOES 1 to 10, inclusive,
17                                    Defendant.
18
19         Presently before the Court is the Parties’ Joint Motion for Dismissal with Prejudice
20   (ECF No. 13). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
21   by the Parties, the Court DISMISSES WITH PREJUDICE, with each Party to bear its or
22   her own costs and attorney’s fees. The Clerk of the Court shall close the file.
23         IT IS SO ORDERED.
24   Dated: June 24, 2021
25
26
27
28

                                                     1
                                                                               21-CV-140 JLS (AHG)
